Johnson, C. J., delivered the opinion of the court. This is a motion filed by Noah II. Badgett, as surviving partner .of McLain & Badgett, to supersede a fee bill issued by the clerk of the Clark circuit court, and now in the hands of the sheriff of Pulaski county, where it was placed for collection. Badgett has made numerous objections to the fee bill, and amongst others, questions the constitutionality of the law. We do not conceive it necessary to pass upon the constitutional question, as the motion must prevail upon another point. The 27th section of an áct approved Dec. 23d, 1842, provides that “ All officers and witnesses entitled to fees by this law, for services rendered in any suit, matter or controversy depending in any court of record, may make out such fee bills for such services, at the end of each term of the' court wherein the same is pending, charging the'party at whose instance the services were rendered.” This statute is in derogation of the common law, and must consequently receive a strict construction. The party claiming fees must show upon the face of the fee bill, that he falls within one of the classes of persons, specified in the act. It does not appear by the paper now before the court that he is either the sheriff or clerk of the circuit court of Clark, or of any other county, nor that he is a witness in the suit. For this defect alone we think that the fee bill is void, and therefore ought to be superseded. Supersedeas awarded.